DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2020, 04/23/2021, 09/17/2021 and 01/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Appropriate correction is required.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-7, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US PG Pub. 2020/0293874, referred to as Ji) in view of Wang et al. (“A new concept of deep reinforcement learning based augmented general sequence tagging system”, applicant submitted IDS on 08/20/2020, published in 2018, referred to as Wang)

Ji discloses a method / system for determining user’s intent of a spoken request when the user having a conversation with a digital assistant ([0017-0018]). Ji performs tagging and slot filling using BiLSTM-CRF neural network ([0037-0039], [0056-0061], [0071], [0075]).  

Wang discloses applying reinforcement learning algorithms to different neural networks such as a BiLSTM neural network for slot filling as well as a BLSTM-CNN-CRF neural network for named-entity recognition (Section 2, Fig. 1, Fig. 2; deep reinforcement learning in Section 3).

Regarding claim 1, 6 and 11, Ji discloses a method (also a device and computer readable storage medium, see Fig. 10) for natural language processing, executed by a chatbot in a man-machine conversation device (Abstract, [0017-0019], Fig. 1, a computer implemented digital assistant having a conversation with a user), the method comprising: 
determining a slot tagging result output by a Bi-directional Long Short-Term Memory-Conditional Random Field algorithm (BiLSTM-CRF) model, wherein the BiLSTM-CRF model performs slot tagging on conversation data input by a user and outputs the slot tagging result ([0018-0020], [0037-0039], [0071-0072], tagging and slot filling on user’s spoken request using BiLSTM-CRF model); 

Ji discloses identifying user’s intent based on a spoken request submitted to a digital assistant ([0017-0020]). Ji further discloses training BiLSTM-CRF model ([0053-0055], [0075], [0099]). Ji does not disclose training the neural network using “reinforcement learning” according to “reward information”.  Ji does not meet the claimed: “determining reward information based on the slot tagging result and a reward of the user for the slot tagging result; and performing reinforcement learning on the BiLSTM-CRF model according to the reward information”.
Wang discloses applying reinforcement learning according to reward information to BiLSTM neural network structure for slot filling (Section 2.1, Fig. 1, Section 3). Wang further discloses applying reinforcement learning to BLSTM-CNN-CRF neural network structure according to reward information for named-entity recognition (Section 2.2, Fig. 2, Section 3).

Both Ji and Wang are dealing with processing spoken language using neural networks models. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ji’s teaching with Wang’s teaching to determine reward information and perform reinforcement learning according to the reward information to BiLSTM-CRF neural network structure. One having ordinary skill in the art would have been motivated to make such a modification to improve system performance (Wang, Abstract, Section 4.3). 

Regarding claim 2, 7 and 12, Ji in view of Wang further discloses wherein the man-machine conversation device further comprises a central control device (Ji, [0035], one or more server in cloud computing environment), and after determining the slot tagging result output by the BiLSTM-CRF model, the method further comprises:
outputting, by the chatbot, the slot tagging result output by the BiLSTM-CRF model to the central control device ([0035], [0048], [0071-0072]); and 
acquiring a target slot tagging result determined by the central control device from a received slot tagging result set for the conversation data, wherein the slot tagging result set comprises the slot tagging result output by the BiLSTM-CRF model and one or more slot tagging results output by one or more other chatbots ([0035], [0048], [0071-0072], [0075], digital assistants perform tagging / slot filling and can reside / disbursed over several servers), and 
the target slot tagging result is output as a reply result of the man-machine conversation device for the user ([0018-0020], [0031], [0034], user receives response from the digital assistant based on tagging and slot filling). 

Regarding claims 5, 10 and 15, Ji in view of Wang further discloses wherein performing model reinforcement learning according to the reward information (Wang, section 3, Deep reinforcement learning based on reward) comprises: 
providing a CRF layer in the BiLSTM-CRF model with the reward information, to perform model reinforcement training according to the reward information (Wang, Fig. 2, a CRF layer in BiLSTM; Section 3.1, reinforcement training according to reward information).

Allowable Subject Matter
Claims 3-4, 8-9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659